Case 3:19-cv-01005-RDM Document 39 Filed 10/23/20 Page 1 of 2

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DAVID R. COATES,
Plaintiff, :
V. : 3:19-CV-1005
(JUDGE MARIANI)
UNITED STATES POSTAL SERVICE,
and NATIONAL ASSOCIATION OF
LETTER CARRIERS
Defendants.
ORDER
AND NOW, THIS oe 3 fe U| DAY OF OCTOBER, 2020, upon consideration of
Defendant's Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(6) (Doc.
21), IT IS HEREBY ORDERED THAT:

1. Defendant's Motion to Dismiss (Doc. 21) is GRANTED for the reasons set forth in
this Court’s accompanying memorandum opinion. Count II of the First Amended
Complaint (Doc. 18) is DISMISSED WITHOUT PREJUDICE.

2. Plaintiff may file an Amended Complaint within 21 days of the date of this Order.

3. The Court having dismissed Count II without prejudice and allowed Plaintiff to file an
Amended Complaint, the unexpired case management deadlines are extended as
follows:

a. All potentially dispositive motions shall be filed no later January 4, 2021.

b. Reports from Plaintiff's retained experts shall be due by January 4, 2021.
Case 3:19-cv-01005-RDM Document 39 Filed 10/23/20 Page 2 of 2

c. Reports from Defendants’ retained experts shall be due by February 4, 2021.
d. Supplementations shall be due by March 4, 2021.

e. All expert discovery shall be completed by April 2, 2021.

  

®

AN
Robert D>Mafiani
United States District Judge

 
